Case 1:19-cv-04490-JMS-TAB Document 42 Filed 10/09/20 Page 1 of 6 PageID #: 147




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 VICTOR KEEYLEN,                                       )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 1:18-cv-02395-JPH-DLP
                                                       )
 PAUL TALBOT,                                          )
 CORIZON MEDICAL SERVICES,                             )
 WEXFORD OF INDIANA, LLC,                              )
 JERRY GILLEY,                                         )
 CAROLYN MYERS,                                        )
 SAMANTHA ALBERSON,                                    )
 Mrs. LAFLOWERS,                                       )
 DANIELLE THOMPSON,                                    )
 REBECCA DAVIS,                                        )
 JONATHAN GRIMES,                                      )
                                                       )
                               Defendants.             )


                      Order Granting Second Motion to Consolidate Cases

        Defendants, Paul Talbot, M.D., Wexford of Indiana, LLC, Rebecca Davis, RN, Michelle

 LaFlower, RN, Danielle R. Thompson, RN, and Johnathon Grimes, LPN (collectively, “Wexford

 Defendants”) seek to consolidate this case with case number 1:19-cv-04490-JMS-TAB. The other

 defendants named in this and the other relevant case do not object to consolidation. Plaintiff Victor

 Keeylen, however, does object to the consolidation of these cases. For the reasons explained

 below, the motion for consolidation of this action with case number 1:19-cv-04490-JMS-TAB, dkt

 252, is granted.

        Federal Rules of Civil Procedure Rule 42(a) provides that “[i]f actions before the court

 involve a common question of law or fact, the court may: . . . (2) consolidate the actions . . . .”




                                                   1
Case 1:19-cv-04490-JMS-TAB Document 42 Filed 10/09/20 Page 2 of 6 PageID #: 148




 Mr. Keeylen currently has two cases pending before this Court that involve the same allegations

 of deliberate indifference to his serious medical needs between March 2017 and late 2018.

        In this case, the Second Amended Complaint alleges that Mr. Keeylen's Eighth

 Amendment rights have been violated while an inmate at Pendleton Correctional Facility. Dkt.

 245. Mr. Keeylen alleges that from March 2017 through late 2018, he was denied effective

 treatment for his MRSA which caused unnecessary suffering. His claims are brought pursuant to

 42 U.S.C. § 1983. He seeks money damages and injunctive relief, specifically an order directing

 the defendants to send him to an outside specialist and to then follow the specialist's

 recommendations. The June 30, 2020, Entry Screening Second Amended Complaint and Directing

 Further Proceedings summarized the claims against each of the ten defendants:

    •   Dr. Talbot is allegedly liable for delaying or denying effective treatment for Mr. Keeylen's
        MRSA. In particular, Dr. Talbot allegedly repeatedly prescribed medications that the
        plaintiff is allergic to [and] has a resistance to despite other doctors' orders that these
        medications be discontinued. As a result, the plaintiff has suffered severe skin damage.

    •   Officer Myers allegedly refused to provide Mr. Keeylen with decontaminated items from
        the laundry which left him with soiled bedding and clothing for months.

    •   Mrs. Albertson failed to properly quarantine other inmates with MRSA, which led to the
        plaintiff contracting MRSA. She also allegedly failed to immediately seek medical care for
        the plaintiff.

    •   Captain Gilley allegedly refused to respond to the plaintiff's requests for medical care and
        instructed other correctional officers to stop seeking medical assistance for the plaintiff.

    •   Corizon Medical Services and Wexford of Indiana, LLC, are allegedly liable to the plaintiff
        because they failed to hire enough medical providers to provide appropriate care. In
        addition, their wait list policies allegedly resulted in the plaintiff receiving delayed
        treatment and improper care. Finally, the plaintiff states that Corizon and Wexford hired
        Dr. Talbot knowing that he would provide deficient medical care in an effort to save
        money.

    •   Nurse D. Thompson and Nurse R. Davis allegedly failed to properly treat the infection on
        plaintiff's right ear and lower right leg that developed in September 2018. As a result, the
        infection spread.


                                                 2
Case 1:19-cv-04490-JMS-TAB Document 42 Filed 10/09/20 Page 3 of 6 PageID #: 149




     •   Mrs. M. LaFlowers allegedly failed to authorize necessary treatment and failed to intervene
         to procure proper care on the plaintiff's behalf.

     •   Mr. J. Grimes allegedly delayed and provided ineffective treatment or no treatment at all
         for the plaintiff’s MRSA as the ICC (Infectious Disease Control Specialist). At the
         defendants' request, dkt. 222, the plaintiff filed a more definite statement of his claim
         against Mr. Grimes. The plaintiff alleges that Mr. Grimes was the infectious disease control
         specialist at Pendleton Correctional Facility between January 1, 2017, and April 25, 2018,
         and during this time he failed to properly arrange for care of the plaintiff's MRSA. Dkt.
         224.

 Dkt. 245 at p. 2.

         Meanwhile, the complaint in Keeylen v. LaFlowers, et al., 1:19-cv-4490-JMS-TAB,

 alleges that Dr. Talbot, Ms. LaFlowers, C. Myers, and D. Plumber failed to comply with a

 dermatologist's orders issued May 3, 2018, to wash Mr. Keeylen's clothing separately with

 hypoallergenic detergent due to possible chronic contact dermatitis. Dkt. 2. In addition, Dr. Talbot

 allegedly failed to provide any medical treatment for Mr. Keeylen’s allergic reactions. The

 defendants are allegedly liable under the Eighth Amendment because they are deliberately

 indifferent to Mr. Keeylen’s serious medical need to avoid contact with an allergen. Dkt. 11

 (Screening Order) and dkt. 19 (reinstating defendant Plumber).

         Federal Rule of Civil Procedure 42(a) permits courts to consolidate actions which “involve

 a common question of law or fact.” The Wexford Defendants argue that both of plaintiff’s cases

 allege an Eighth Amendment violation during overlapping points in time. Mr. Keeylen's pending

 claims relate to his alleged skin conditions and purported allergies in 2017 and 2018. In addition,

 both actions involve alleged allergies to medications and the processing of laundry, and also

 involve Mr. Keeylen's assessments by dermatologist, Dr. Martin, and his recommended course of

 treatment. Dkt. 252 at p. 3. Mr. Keeylen has reportedly been diagnosed with both MRSA and

 Eczema, and was assessed by Dr. Martin in 2018 for various skin conditions.




                                                  3
Case 1:19-cv-04490-JMS-TAB Document 42 Filed 10/09/20 Page 4 of 6 PageID #: 150




         Further, there is a considerable overlap in the named defendants, as Dr. Talbot, Michelle

 LaFlower, and Carolyn Myers are named defendants in both lawsuits. The only defendant named

 in case number 1:19-cv-04490-JMS-TAB who is not currently named in this action is Dale

 Plumber, who allegedly had some involvement in handling Mr. Keeylen's laundry. In both cases,

 the legal claim at issue is whether the defendants were deliberate indifference to Mr. Keeylen's

 serious medical needs in violation of the Eighth Amendment.

         The Wexford defendants argue that Mr. Keeylen cannot differentiate the two pending

 actions by trying to separate the claim related to MRSA and resistance to medication from his

 concerns related to allergies to laundry detergent. This is because Mr. Keeylen's skin conditions

 have been treated at the same time. For example, Mr. Keeylen was seen and assessed by Dr. Martin

 in 2018 to assess Mr. Keeylen's various skin conditions—not to address MRSA, Eczema, or a

 laundry detergent allergy in isolation. Accordingly, there will be a significant overlap of evidence

 if the two cases are allowed to proceed independently. Specifically, Mr. Keeylen's various

 assessments by Dr. Martin will be used in both cases, as will the various assessments by Pendleton

 Correctional Facility medical staff in 2018. Dkt 252 at p. 4.

         In response, Mr. Keeylen argues that he has never had Eczema and that the events in this

 case "superceeded" the events case number 1:19-cv-04490-JMS-TAB. Mr. Keeylen states that the

 only issue in case number 1:19-cv-04490-JMS-TAB is laundry detergent and not any medications.

 Dkt. 252 at p. 3. In addition, he believes that the defendants are simply seeking to "cut any

 settlement costs." Id. at p. 5.

         After considering the parties arguments, this Court finds that judicial economy will be

 promoted by the consolidation of this case with case number 1:19-cv-04490-JMS-TAB. Both

 lawsuits concern common questions of law and fact. In addition, despite Mr. Keeylen's assertions



                                                  4
Case 1:19-cv-04490-JMS-TAB Document 42 Filed 10/09/20 Page 5 of 6 PageID #: 151




 to the contrary, it appears that both cases will have significant overlap in evidence. Dr. Martin's

 assessments and treatment orders for Mr. Keeylen's skin conditions are relevant to both cases.

 While Mr. Keeylen may like to present his claims for relief as unrelated, the Wexford defendants

 have made clear that the evidence they will rely on to defend against liability will overlap.

        The Court therefore orders the consolidation of this case with case number 1:19-cv-04490-

 JMS-TAB for all purposes, including trial in order to avoid unnecessary cost and delay, and to

 make a more efficient use of judicial resources. The cases will proceed under the first filed case,

 Keeylen v. Talbot, et al., 1:18-cv-2395-JPH-DLP.

                                     II. Further Proceedings

        To effectuate the consolidation of cases, the following steps shall be taken:

        1. The second motion for consolidation, dkt 252, is granted.

        2.   The clerk is directed to docket a copy of this Entry in case number 1:19-cv-04490-

             JMS-TAB and close that case on the docket. No judgment is necessary under these

             circumstances.

        3. The parties shall make all future filings in case number 1:18-cv-2395-JPH-DLP, and

             no further filings shall be made in case number 1:19-cv-4490-JMS-TAB.

        4. The clerk is directed to add Dale Plumber to the docket in this case as a defendant.

             Counsel for this newly added defendant shall enter their appearance in this case, 1:18-

             cv-2395-JPH-DLP, within 7 days of the date this Entry is docketed.

 SO ORDERED.

 Date: 10/9/2020




                                                  5
Case 1:19-cv-04490-JMS-TAB Document 42 Filed 10/09/20 Page 6 of 6 PageID #: 152




 Distribution:

 VICTOR KEEYLEN
 950970
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Jeb Adam Crandall
 BLEEKE DILLON CRANDALL ATTORNEYS
 jeb@bleekedilloncrandall.com

 Christopher Andrew Farrington
 BLEEKE DILLON CRANDALL ATTORNEYS
 drew@bleekedilloncrandall.com

 Brandon Alan Skates
 INDIANA ATTORNEY GENERAL
 brandon.skates@atg.in.gov

 Samantha May Sumcad
 INDIANA ATTORNEY GENERAL
 samantha.sumcad@atg.in.gov

 Jarod Zimmerman
 KATZ KORIN CUNNINGHAM, P.C.
 jzimmerman@kkclegal.com




                                               6
